Name: Commission Regulation (EC) No 1323/1999 of 23 June 1999 amending Regulation (EC) No 1474/95 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  tariff policy;  trade;  EU finance;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31999R1323Commission Regulation (EC) No 1323/1999 of 23 June 1999 amending Regulation (EC) No 1474/95 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin Official Journal L 157 , 24/06/1999 P. 0029 - 0030COMMISSION REGULATION (EC) No 1323/1999of 23 June 1999amending Regulation (EC) No 1474/95 opening and providing for the administration of the tariff quotas in the egg sector and for egg albuminTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(1), and in particular Article 1 thereof,(1) Whereas, in the framework of the World Trade Organization, the Community has undertaken to open tariff quotas for certain products in the egg sector and for egg albumin; whereas as a result, detailed rules for the application of those quotas for the period 1 July 1999 to 30 June 2000 should be laid down;(2) Whereas Commission Regulation (EC) No 1474/95(2), as last amended by Regulation (EC) No 1371/98(3), provides for the administration of those quotas for the period 1 July 1998 to 30 June 1999; whereas provision should be made for their administration for the period 1 July 1999 to 30 June 2000;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1474/95 is hereby amended as follows:1. Article 1 is replaced by the following:"Article 1For the period 1 July 1999 to 30 June 2000, the import tariff quotas listed in Annex I are opened for the product groups and under the conditions indicated therein."2. Annex I is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 146, 20.6.1996, p. 1.(2) OJ L 145, 29.6.1995, p. 19.(3) OJ L 185, 30.6.1998, p. 17.ANNEX"ANNEX I>TABLE>"